[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
Date of Sentence  July 2, 1996 CT Page 10815
Date of Application  July 2, 1996
Date Application Filed  July 18, 1996
Date of Decision  June 22, 1999
Application for review of sentence imposed by the Superior Court, Judicial District of Hartford/New Britain, at New Britain.
Paul Melocowski, Defense Counsel, for Petitioner.
Paul Rotiroti, Assistant State's Attorney, for the State.
Sentence Affirmed.
BY THE DIVISION:
KLACZAK, JUDGE.
NORKO, JUDGE.
The petitioner was convicted following a trial by jury of Possession of Narcotics with Intent to Sell by a Non-Drug dependent person (CGS § 21a-278b); Possession with Intent to Sell Narcotics within 1500' of a school (CGS § 21a-278a(b)), and Tampering with Physical Evidence (CGS § 53a-155(a)(1).
He was sentenced as follows:
         Possession with Intent to Sell by a Non-drug dependent person — 15 years, execution suspended after 6 years.
         Possession with Intent to Sell within 1500' of a school — 3 years
Tampering with evidence — 1 year concurrent.
The total effective sentence was 15 years, execution suspended after 9 years with a 3 year probationary period.
The mandatory minimum sentence for the first count is 5 years and the 2nd count has a mandatory minimum of 3 years which must CT Page 10816 be consecutive. Thus the minimum sentence the petitioner could have received was 8 years, and he received a 9 year incarcerative sentence.
The petitioner was stopped for an investigation of drug activity. He struggled with the police and put a plastic bag with drugs into his mouth. He was capstunned and the bag fell out. It contained 23 "rocks" of cocaine.
The petitioner's prior record includes convictions for interfering with a police officer (2 separate convictions) and sale of a controlled substance.
Under the circumstances, and reviewing this sentence pursuant to PB § 43-28, the Division agrees with the State's Attorney that it was more than fair. It is certainly neither unreasonable nor disproportionate and it is affirmed.
Klaczak, J.
Norko, J.
O'Keefe, J.
Klaczak, Norko and O'Keefe, J.s, participated in this decision